Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0005], line 1, it is suggested to change “101,631,77B2 by emmett farris” to - -10,163,177 B2 to Farris et al.- -; at line 2, to delete “and et al”; in paragraph [0006] to change “101,249,12B2” to - -10,124,912 B2- -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Regarding claim 10, the term "etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20160300187 A1 to Kashi et al. (“Kashi”).

Regarding claim 1, Kashi teaches a drone-based delivery system (500), wherein said system comprising: a drone (546) delivering an item (payload/package 548; see figs. 5G; ¶¶0045, 0102); a landing station (410/502/514/532) for landing said drone (see figs. 4/5A/5C/5D; ¶¶0080, 0100), wherein said landing station is having a retractable (sliding outward or inward) receiving box and a storage compartment to receive said item to be delivered by said drone (¶0135 at least); and, wherein said drone and said landing station communicate with each other via a communication module (see fig. 17 at least) and when said drone is in the proximity of said 

Regarding claim 2, Kashi’s system, wherein said drone is able to hold a box containing said item and fly to a user-defined location (¶¶0004-0005, 0045, 0052-0053, 0060 at least).

Regarding claim 3, Kashi’s system, wherein said landing station can be mounted at a window, a wall or any other desired location (see figs. 5A-5E at least).

Regarding claim 4, Kashi’s system, wherein said retractable receiving box is having an integrated delivery grate inside a receiving compartment (514/529/526/528) for receiving said item (see figs. 5A – 5E at least).

Regarding claim 5, Kashi’s system, wherein said integrated delivery grate is capable of moving vertically upward and downward direction with the help of a lift mechanism (figs. 5A, 5G; ¶0098, 0102 at least).



Regarding claim 7, Kashi’s system, wherein said drone is having electronic receivers which follow said GPS guided lasers for pin-point accuracy (inherent feature of GPS technology) in landing and take-offs (¶¶0082, 0084, 0111).

Regarding claim 8, Kashi’s teaching, wherein said drone communicates with one or more external devices not limited to mobile, laptop, and tablet (¶0158, 0159, 0164).

Regarding claim 9, Kashi’s teaching, wherein the system uses complete autonomous fly-by-wire capability (see figs. 5A-5D, 5G.)

Regarding claim 10, Kashi’s teaching, wherein said communication module provides notifications to a user device for various events not limited to arrival of said item, delivery of said item (¶¶0067, 0069, 0073 at least).

Regarding claim 12, Kashi’s teaching, wherein said drone and said landing station is made of weather resistant material (0074 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi et al. (20160300187 A1) in view of U.S. Pub. No. 20170129603 A1 to Raptopoulos et al (“Raptopoulos”).

Regarding claim 13 and 14, Kashi teaches a drone-based delivery system (500), wherein said system comprising: a drone (546) delivering an item (payload/package 548; see figs. 5G; ¶¶0045, 0102);  19a landing station (410/502/514/532) for landing said drone (see figs. 4/5A/5C/5D; ¶¶0080, 0100), wherein said landing station is having a retractable (sliding outward or inward) receiving box, a storage compartment and an automatic lithium- ion battery switching system (switching through an inverter; note ¶0098); and, wherein said drone and said landing station communicate with each other via a communication module (see fig. 17 at least) and when said drone is in the proximity of said landing station, said landing station activates GPS laser guides which provide said drone an exact location coordinates of a landing platform (¶0111).

Kashi is not explicit on said automatic lithium-ion battery switching system removes an existing battery from said drone and installs a freshly charged battery into said drone.

However, Raptopoulos teaches, in the same field of endeavor of drone-based delivery system, removing an existing battery and installing (replacing) a freshly charged battery (summary; ¶¶0054, 0059, 0176, 0183 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove an existing battery and install a freshly charged battery in the system of Kashi, as evidenced by Raptopoulos in order to maintain continuous drone delivery operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663